Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Examiner’s Reasons for Allowance action is in response to the filing of 6/28/2022. Claims 6, 13, and 20 have been cancelled.  Claims 1-2, 7-8, and 14-19 have been amended. Therefore claims 1-5, 7-12, and 14-19 are presently pending in the application and have been considered as follows.

Response to Amendments
Applicant’s amendments to claim 2 has been noted.  The claim has been reviewed, entered and found obviating to previously raised rejection.  Therefore, previously raised rejection under 35 USC 112(b) is hereby withdrawn.
Applicant’s amendments to claims 15-20 have been noted.  The claims have been reviewed, entered and found obviating to previously raised rejection.  Therefore, previously raised rejection under 35 USC 101 is hereby withdrawn.
In light of applicant’s amendments, all previously raised rejections are hereby withdrawn.
Response to Arguments
Applicant’s arguments filed on 6/28/2022 have been fully considered and are persuasive.  The rejection of claims 1-5, 7-12, and 14-19 has been withdrawn.

Allowable Subject Matter
Claims 1-5, 7-12, and 14-19 are allowed over the prior art of record.  The following is an examiner's statement of reasons for allowance:
Prior art of record teaches the following:
	Aschauer et al. (EP 3422234 A1, hereinafter “Siemens”) teaches a container image is proposed which, when executed in an associated container execution environment of a hardware platform, forms a safety module container. The security module container is a software container which is designed to carry out at least one cryptographic security function of a hardware security module, wherein the at least one cryptographic security function comprises: authenticating the hardware platform on which the safety module container is executed.
	Rudzitis et al (US 2019/0342079 A1) teaches a network-based service for the management of cryptographic key, such as a key management service (“KMS”), provides a web service application programming interface (“API”). Cryptographic keys managed by the service may be stored in a one or more network-connected cryptographic devices such as network-connected hardware security modules (“HSM”). The key management service maintains metadata associated with the cryptographic keys. When a request is received by the key management service, the key management service uses an identifier provided with the request to identify metadata associated with a cryptographic key used to fulfill the request. The key management service uses the metadata to identify a cryptographic device containing the cryptographic key. The key management service generates a set of commands for fulfilling the request such that the commands are compatible with a protocol implemented by the identified cryptographic device, and the set of commands are sent to the identified cryptographic device.
	Sweet et al. (US 2018/0309747 A1) teaches computer systems and methods are provided in which an agent executive running concurrent with a security module, when initially executed, obtains an agent API key from a user. This key is communicated to a grid computer system. An agent identity token, generated by a cryptographic token generation protocol when the API key is valid, is received from the grid and stored in a secure data store associated with the agent executive. Information that evaluates the integrity of the agent executive is collected using agent self-verification factors. The information, encrypted and signed with a cryptographic signature, is communicated to the grid. Commands are obtained from the grid by the agent executive to check the security, compliance, and integrity of the computer system. Based on these check results, additional commands are obtained by the grid by the agent executive to correct security, compliance, and integrity problems and/or to prevent security comprises. 
	Phuong et al. (US 10,129,232 B1) teaches a method for ensuring secure access by a debugger to a privileged debug service for trouble shooting a product of a customer during a debug session is disclosed. Secure access is provided via an intermediate SID server. The method includes invoking a secure login process for accessing the privileged debug service, resulting in generation of a challenge string to be provided to the SID server upon determining that the customer has authenticated and has the rights for granting access to the privileged debug service. The method also includes receiving from the debugger a response string indicating that the debugger has successfully authenticated with the SID server, validating the response string, and providing the debugger with access to the privileged debug service by receiving input from the debugger indicating one or more commands/actions to be executed on the privileged debug service and executing the indicated commands/actions on the privileged debug service.  
However, none of the prior art of record teach by themselves or in any combination nor would have anticipated nor render obvious by combination the claimed invention of the present invention at or before the time it was filed.  The prior art of record is silent on " providing, by a processor, a cryptography work daemon container in a computer system, wherein the cryptography work daemon container in the computer system has privileged access to a cryptography hardware security module (HSM) of the computer system; receiving, by the cryptography work daemon container, a request for a cryptography function of the cryptography HSM from an application container in the computer system; running, by the cryptography work daemon container, an HSM diagnostic tool that gathers diagnostic information from the cryptography HSM; storing the diagnostic information in shared storage in the computer system; collecting, by a cryptography administrator container, the diagnostic information from the shared storage; and providing the collected diagnostic information to a user” in combination with all other limitations found in independent claims of 1, 8, and 15.  
All other dependent claims are allowable as they depend on an allowable independent claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-178772-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/July 16, 2022/
/ltd/